J-A22002-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                     Appellant            :
                                          :
                                          :
               v.                         :
                                          :
                                          :
 NICHOLAS EDWARD CAMPBELL                 :     No. 1485 MDA 2020

             Appeal from the Order Entered October 29, 2020
 In the Court of Common Pleas of Cumberland County Criminal Division at
                     No(s): CP-21-CR-0000968-2020


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY BOWES, J.:                      FILED: DECEMBER 9, 2021

        The Commonwealth appeals from the October 29, 2020 order denying

the Commonwealth’s motion to introduce prior bad acts evidence against

Nicholas Edward Campbell. We affirm.

        In the instant case, Appellee was charged with one count each of rape,

involuntary deviate sexual intercourse, aggravated indecent assault, and

indecent assault. Prior to trial, the Commonwealth filed a motion to introduce

prior bad acts evidence regarding an earlier 2019 alleged incident involving

Appellee and N.C., which resulted in Appellee facing similar charges in

Lancaster County. At a hearing on the motion, the Commonwealth declined

to present any testimony, and instead submitted the police interview, police

reports, and sex assault examination in the Cumberland County case, and the

police report, sex assault examination, and docket in the Lancaster County

case.    After taking the matter under advisement, the court denied the
J-A22002-21



Commonwealth’s motion.     On appeal, the Commonwealth argues that the

court abused its discretion by placing undue emphasis on the differences

between the encounters, improperly weighing the Commonwealth’s need for

the evidence, and denying the motion within one hour of receiving the

evidence.   Commonwealth’s brief at 4, 19-23 & n.2.     After reviewing the

certified record and the Commonwealth’s brief, we discern no abuse of

discretion on the part of the trial court as to the issues raised by the

Commonwealth, and we affirm the order on the basis of the well-reasoned

opinion that Honorable Edward E. Guido entered on February 26, 2021.

     Specifically, Judge Guido thoroughly and accurately reviewed the

applicable law and evidence, concluding “there [wa]s simply nothing so

substantial or distinct in these incidents as to constitute a common scheme,

plan, or modus operandi.” Trial Court Opinion, 2/26/21, at 11; see also id.

at 11-15 (detailing the differences between the Cumberland County encounter

and the Lancaster County encounter). In considering the potential prejudice,

the court did not abuse its discretion in concluding that the Commonwealth’s

need to present the evidence was undercut by the fact that at least two

portions of the Cumberland County encounter were recorded and shared with

another individual.   See id. at 10-11 (concluding also that a cautionary

instruction would be insufficient as evidence of the Lancaster County

encounter would only inflame the jury’s passions and deny Appellee a fair

trial). Finally, the court explained that it retired to chambers immediately

following the hearing, taking as much time as was necessary to review the

                                   -2-
J-A22002-21



evidence and applicable law. Id. at 15; see also id. at 15 n.6 (noting that

only the court reporter was present when the court issued its ruling, which

was not filed until three days after it was dictated, and therefore the court was

unaware of the exact timing of the order or how the Commonwealth concluded

that the court “took a mere ‘hour’ to make [its] decision”). As to all of the

foregoing points, we adopt Judge Guido’s reasoning as our own.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/09/2021




                                      -3-